                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNITED STATES OF AMERICA                )
                                        )         CRIMINAL ACTION
 v.                                     )
                                        )         NO. 15-40040-TSH
VIDA CAUSEY,                            )
                                        )
                   Defendant.           )
______________________________________ )



 ORDER AND MEMORANDUM ON GOVERNMENT’S MOTION FOR IMPOSITION
               OF RESTITUTION ORDER (Docket No. 45)

                                           October 7, 2019

HILLMAN, D.J.

       On September 28, 2015, the United States of America (the “Government”) filed an

Information charging Vida Causey (“Defendant”) with conspiracy to traffic in Supplemental

Nutrition Assistance Program (“SNAP”) benefits, SNAP fraud, and engaging in monetary

transactions. (Docket No. 2). Defendant pled guilty to these charges. Her plea agreement with

the Government specified that the Government would recommend a sentence of, inter alia,

“restitution of $3,512,906.55” and “forfeiture as set forth in Paragraph 9.” (Docket No. 7 at 4).

Paragraph 9 included a forfeiture of “$3,512,906.52 in United States currency in the form of a

monetary judgment.” (Docket No. 7 at 4, 6). Defendant reserved the right to argue for a

different sentence. (Docket No. 7 at 4).




                                                 1
       This Court sentenced Defendant to one year and one day in prison, three years of

supervised release, and forfeiture of $3,512,906.44. 1 The Court withheld any determination on

restitution, ordering that it would decide the amount of restitution “after any amount of forfeiture

is recovered.” (Docket No. 25). The Government has recovered the forfeiture of $3,512,906.44

in the form of a monetary judgment and now moves for the imposition of restitution. The Court

denies the motion.

                                            Discussion

       Under the Mandatory Victims Restitution Act (“MVRA”), 18 U.S.C. § 3663A, if a

defendant is convicted of “an offense against property . . . including any offense committed by

fraud or deceit,” the court must order restitution to any identifiable victims. Because restitution

is meant “to make the victim whole again,” United States v. Innarelli, 524 F.3d 286, 293–94 (1st

Cir. 2008), if the court determines that restitution is appropriate, the court may only consider the

amount of actual loss to the victim and not the economic circumstances of the defendant, 18

U.S.C. § 3664(f)(1)(A). “The Government bears the burden of demonstrating the loss amount by

a preponderance of the evidence.” Id. at 293 (citing 18 U.S.C. § 3664(e)).

       Defendant contends that the United States Department of Agriculture, Food and Nutrition

Services (“USDA-FNS”) is not a victim of her crimes because it did not suffer any actual loss as

a result of her scheme. (Docket No. 48 at 2). According to Defendant, “[t]he essential gravamen

of [her] criminal conduct was that she impermissibly purchased SNAP benefits from SNAP

recipients at a discounted cash value.” (Docket No. 48 at 2). Because the SNAP recipients from




1
      On October 11, 2017, the Government moved for a Final Order of Forfeiture of Property.
(Docket No. 42). The Court issued this order on October 31, 2017. (Docket No. 44).
                                                 2
whom she purchased those benefits had received them lawfully in the first instance, she argues

that USDA-FNS could not have incurred any loss. (Docket No. 48 at 2).

        While the Court rejects the notion that USDA-FNS was not a victim of Defendant’s

scheme, it agrees that the Government has not shown any actual loss. Actual loss is limited to

the “pecuniary harm that would not have occurred but for the defendant’s criminal activity.”

United States v. Alphas, 785 F.3d 775, 786 (1st Cir. 2015). It does not include losses that “would

have occurred regardless of the defendant’s misconduct.” Id. (quoting United States v. Cutter,

313 F.3d 1, 7 (1st Cir. 2002)). Here, USDA-FNS has not suffered any pecuniary harm as a result

of Defendant’s actions. The SNAP recipients were entitled to the benefits that they illegally sold

to Defendant, and USDA-FNS would have spent $3,512,906.44 even if Defendant had not

conducted her fraud. Cf. Alphas, 785 F.3d at 786 (noting that “[a]n insurer’s recoverable loss for

MVRA purposes is confined to the amount the insurer would not have paid but for the fraud”);

Cutter, 313 F.3d at 8 (“But while the transfer of the property from Cutter to Bailey may have

created the occasion for Cutter’s false oath and concealment, the latter acts were not necessary to

establish Bailey’s $20,000 liability to the bankruptcy estate.”). Because the Government has not

shown the existence of any actual loss caused by Defendant, the Court must deny the motion for

restitution.

                                           Conclusion

        For the reasons above, the Court denies the Government’s motion to impose a restitution

order. (Docket No. 45).

SO ORDERED

                                                                          /s/ Timothy S. Hillman
                                                                       TIMOTHY S. HILLMAN
                                                                             DISTRICT JUDGE



                                                 3
